Citation Nr: 1027469	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral leg 
disability (shin splints).  

3.  Entitlement to service connection for a cervical spine 
disability with radiculopathy.  

4.  Entitlement to service connection for a lumbar spine 
disability.  

5.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	David L. Borland, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1982 to September 
1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Muskogee, 
Oklahoma, denying the claims currently on appeal.  These claims 
were previously remanded by the Board in January 2006 and 
September 2009 for additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge at the RO in Muskogee, Oklahoma in April 2005.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The issues of entitlement to service connection for a cervical 
spine disability and bilateral carpal tunnel syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The objective and probative evidence of record preponderates 
against a finding that Veteran's bilateral knee disorder is 
related to a period of active military service.  

2.  The objective and probative evidence of record preponderates 
against a finding that the Veteran currently has a disability 
related to her in-service diagnosis of shin splints.  

3.  The objective and probative evidence of record preponderates 
against a finding that the Veteran's lumbar spine disability is 
related to a period of active military service.  



CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  A bilateral leg disability, claimed as shin splints, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.  

3.  A lumbar spine disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Letters sent to the Veteran in February 2002, February 2005, July 
2007, and March and June 2008 addressed all notice elements 
listed under 3.159(b)(1).  The letters informed her of what 
evidence was required to substantiate the claims and of her and 
VA's respective duties for obtaining evidence.  Even though the 
Veteran was not provided with all of the necessary information 
until after the initial adjudication of the claims, the claims 
were subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Also, while the Veteran was 
not provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned), because the 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of her case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, she underwent VA medical examination in November 2009, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of records 
considered by the Social Security Administration (SSA) in its 
January 2002 award disability benefits, and other private medical 
records, have also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor her representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its September 2009 remand directives.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The record 
indicates that the AMC scheduled the appellant for a VA 
examination and the appellant attended that examination in 
November 2009.  The RO later issued a supplemental statement of 
the case (SSOC) in January 2010.  Based on the foregoing, the 
Board finds that the RO substantially complied with the mandates 
of its remand.  See Stegall, supra, (finding that a remand by the 
Board confers on the appellant the right to compliance with its 
remand orders).  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II. Factual Background and Legal Analysis

Relevant Laws and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1131.  If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from active 
service, the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated while 
performing inactive duty training, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident occurring 
during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

A.	Bilateral Knee Disability

The Veteran contends that she is entitled to service connection 
for a bilateral knee disorder.  Specifically, the Veteran has 
reported injuring her knees during military service and suffering 
from knee pain since this time.  However, as outlined below, the 
preponderance of the probative evidence of record demonstrates 
that this disorder did not manifest during, or as a result of, 
active military service.  As such, the Board concludes that 
service connection is not warranted.  

At the outset, the Board recognizes that the Veteran suffers from 
a current bilateral knee disability.  According to a May 2006 
treatment record, the Veteran was suffering from significant knee 
pain.  An X-ray of the knee was taken in June 2007, revealing 
osteoarthritis with medial compartment narrowing and mild 
spurring off of the patella, bilaterally.  A January 2008 
treatment record notes that the Veteran was having increased knee 
pain, and an X-ray taken at this time revealed mild degenerative 
changes in the knee with no change from the 2007 films.  
Therefore, the medical evidence of record demonstrates that the 
Veteran does suffer from a current knee disability.  

However, current disability is not in and of itself sufficient to 
demonstrate entitlement to service connection.  There must also 
be evidence of the incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence) and of 
a nexus between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In this case, the Veteran's service treatment records do not 
indicate that she suffered from a chronic knee injury during her 
active military service.  The record contains a treatment record 
from November 1982 indicating that she was seen with complaints 
of knee pain for the past three weeks.  The Veteran denied a 
history of trauma or prior knee problems.  The record appears to 
indicate a diagnosis of chondromalacia and the Veteran was 
treated with ice and Motrin.   There is no further evidence of 
knee complaints in service.  The Veteran's July 1985 separation 
examination also found her lower extremities to be normal, and 
she denied suffering from a trick or locked knee, or bone, joint 
or other deformity.  This same finding was made during April 1987 
and June 1989 Army Reserve examinations, and the Veteran again 
denied having a trick or locked knee, or bone, joint or other 
deformity.  Therefore, there is no evidence of a chronic knee 
injury during military service, or within one year of her 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
Id.  

The objective and competent evidence of record does not 
demonstrate that the Veteran has suffered from chronic knee 
symptomatology since her separation from active duty.  In fact, 
the first evidence of a chronic knee problem is the Veteran's 
claim of February 2002, and the only evidence linking her current 
symptomatology to service is her lay testimony.  The Veteran 
indicated in a March 2004 statement that she suffered from knee 
problems throughout her military service, and that she continued 
to suffer from these problems after her discharge.  She also 
stated that she documented these problems on her separation 
papers.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  

Therefore, the Veteran is certainly competent to testify to a 
history of knee pain.  However, while the Veteran's testimony may 
be competent, the Board does not find it to be credible.  
Notably, the Veteran specifically denied suffering from joint 
deformity and a tricked or locked knee at the time of her 
separation from active duty in 1985.  She again denied these 
symptoms more than one year after her separation from active duty 
during examinations in 1987 and 1989.  The Board finds the 
statements made by the Veteran at the time of her military 
service to be more reliable than her recollections made more than 
15 years later.  As such, the Board does not find the Veteran's 
testimony regarding chronicity to be credible.  

The above conclusions are supported by the findings in the 
November 2009 VA examination report.  It was noted that the 
Veteran reported developing bilateral knee problems during basic 
training.  She also reported jumping out of a truck around 1983 
or 1984 and feeling sharp pain in her right knee.  The VA 
examiner diagnosed the Veteran with mild to moderate degenerative 
changes of the right knee joint and minimal degenerative changes 
of the left knee joint.  There was no evidence of functional loss 
due to these disabilities.  The VA examiner opined that the 
Veteran's mild degenerative changes were not likely due to 
military service.  The examiner explained that it was not likely 
that her current disability would be related to a single incident 
of knee pain, and, that there was no continuity or chronicity of 
knee pain while in service or after discharge from service.  

As a final matter, the Board has considered a number of written 
lay statements provided by individuals who know the Veteran in 
support of her claim.  The authors of these letters suggest that 
the Veteran told them that she injured her back, neck and legs 
during military service, and that she suffered from chronic pain 
upon her return from active duty.  These letters also indicate 
that the Veteran informed them about her in-service automobile 
accident.  While the Board has considered these statements, it 
does not find them to be sufficiently reliable to warrant service 
connection for a bilateral knee disability.  While the Veteran 
may have discussed her experiences with these individuals, she 
specifically denied having knee problems on multiple occasions 
following her separation from active duty.  The Board finds the 
express denials made by the Veteran to be the more compelling 
evidence in this case.  Furthermore, the record also contains a 
letter from a woman claiming to have known the Veteran since 
1996.  According to this letter, the Veteran was very active 
until she sustained an injury in February 2000.  Therefore, the 
lay statements of record appear to be somewhat contradictory of 
one another.  

In light of all the above, the Board concludes that the Veteran's 
claim of entitlement to service connection for a bilateral knee 
disability must be denied.

B.	Bilateral Shin Splints

The Veteran also contends that she is entitled to service 
connection for bilateral shin splints.  However, while the 
evidence of record demonstrates that the Veteran suffered from 
this condition during military service, there is no evidence of a 
current disability.  See Degmetich and Brammer, supra.  As such, 
the Board finds that service connection is not warranted.  

The Veteran's service treatment records demonstrate that she was 
treated for shin splints during her active military service.  A 
December 1982 clinical record reflects an assessment of shin 
splints.  According to an April 1983 record, the Veteran was 
complaining of shin pain.  The Veteran reported that she was told 
they were shin splints two months earlier, but she found out they 
were stress fractures.  X-rays were taken at this time and 
determined to be within normal limits.  A diagnosis of shin 
splints was assigned at this time.  A July 1983 X-ray also 
revealed the visualized portions of the right and left tibias and 
fibulae to be normal.  The Veteran's lower extremities were found 
to be normal during her discharge examination of July 1985, and 
she denied having bone, joint, or other deformity.  The Veteran's 
lower extremities were again found to be normal upon examination 
in April 1987 and June 1989, and the Veteran again denied 
suffering from bone, joint, or other deformity.  Therefore, while 
the record demonstrates that the Veteran was treated for shin 
splints during her active military service, this condition 
appears to have resolved prior to separation from active duty.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. at 495-97.  However, medical evidence must relate this 
chronic symptomatology to the Veteran's present condition.  Id.  

In the present case, the post-service treatment records do not 
demonstrate that the Veteran has suffered from chronic 
symptomatology related to shin splints since her separation from 
active duty.  In fact, there is no competent medical or other 
evidence to suggest that the Veteran has been diagnosed with shin 
splints since her separation from active duty.  According to an 
October 2006 treatment record, the Veteran's low back pain and 
sciatic nerve was recreating some of her perceived knee pain and 
anterior tibia pain.  Moreover, according to the November 2009 VA 
examiner, both of the Veteran's legs were normal without any 
deformity, aside from her knees.  There was mild tenderness 
present at the middle of both legs and X-rays revealed localized 
periosteal thickening along the medial aspect of the upper 
portion of the right tibia.  However, the VA examiner concluded 
that the Veteran did not suffer from any residuals of shin 
splints in either leg.  

Therefore, the probative medical and other evidence of record 
does not demonstrate that the Veteran suffers from bilateral shin 
splints.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Without a medical diagnosis of 
bilateral shin splints, the Board must deny the Veteran's claim.  
See Degmetich v. Brown, 104 F.3d at 1333 (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  While the Veteran has described 
subjective symptomatology of pain, this is not a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain in and of itself is not a disability for purposes of 
service connection).  

The Board has again considered the lay evidence provided by the 
Veteran and individuals who know her in support of her claim.  
However, the fact that the Veteran suffered from shin splints 
during military service is not in dispute.  What is at issue is 
the lack of a currently diagnosed disability.  The Board finds 
the X-ray findings reported by the November 2009 VA examiner to 
be the more reliable evidence in this case and, as such, the lay 
evidence does not demonstrate entitlement to service connection 
for bilateral shin splints.  

In light of all the above, the Board finds that the Veteran's 
claim of entitlement to service connection for bilateral shin 
splints must be denied.

C.	Lumbar Spine Disorder

The Veteran further contends that she is entitled to service 
connection for a lumbar spine disability.  Specifically, the 
Veteran contends that she injured her lumbar spine during 
military service and that she suffered from chronic 
symptomatology since her discharge.  However, the preponderance 
of the competent medical and other evidence of record 
demonstrates that the Veteran's lumbar disability did not 
manifest during active military service.  As such, the Board 
concludes that service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered from a chronic lumbar spine disorder during 
her active military service.  According to a June 1983 treatment 
record, the Veteran was suffering from lower back pain after 
lifting heavy boxes.  The Veteran was diagnosed with a low back 
strain.  X-rays taken in July 1983 revealed vertebral bodies to 
be normal and in good alignment and the disc spaces and 
visualized portions of the posterior elements were normal.  
Myofascial pain was noted in December 1984.  A May 1985 service 
treatment record notes that the Veteran also developed back pain 
during her pregnancy.  A diagnosis of muscle strain was assigned 
at this time.  The Veteran's July 1985 discharge examination 
revealed her spine to be normal, but she reported suffering from 
recurrent back pain at this time.  However, subsequent 
examinations in April 1987 and June 1989 again found the 
Veteran's spine to be normal and she denied suffering from 
recurrent back pain during both examinations, suggesting that the 
Veteran did not incur a chronic low back disability during her 
active military service.  

The post-service treatment records do not demonstrate that the 
Veteran sought treatment for a low back condition until 
approximately October 2002.  According to a private record from 
the Gulf Coast Orthopaedic Center, the Veteran was complaining of 
intermittent sharp pain in the right side of her lumbar spine.  
An October 2006 treatment record notes that she suffered from 
lower back pain with some mild radiculopathy.  None of these 
records suggest a possible relationship to the Veteran's military 
service.  

The Veteran was afforded a VA examination of the lumbar spine in 
November 2009.  During the examination, she reported developing 
problems with her back while lifting boxes and people during her 
active military service and she also described a 1983 motor 
vehicle accident.  She denied receiving any medical treatment 
following this accident.  The Veteran said that she continued to 
have problems with her back upon separation from service.  The 
examiner diagnosed the Veteran with status post microdiskectomy 
with mild degenerative changes.  The VA examiner opined that her 
back disorder was more likely due to injuries sustained in an 
April 2001 motor vehicle accident rather than her military 
service.  The VA examiner based this opinion on the fact that the 
record contains an X-ray of the Veteran's lumbar spine from 1983 
that was negative.  

Upon review of the probative evidence of record, the Board 
concludes that the Veteran is not entitled to service connection 
for a lumbar spine disability.  The Veteran's service treatment 
records do not demonstrate that she suffered a chronic low back 
disability during military service.  While the Veteran has 
submitted evidence in support of her April 1983 motor vehicle 
accident, results of X-rays taken in July 1983 revealed a normal 
lumbar spine, further supporting the conclusion that she did not 
incur a chronic lumbar injury as a result of this incident.  
Also, while the Veteran reported having back pain during her 
pregnancy at the time of her separation in 1985, her spine was 
found to be normal in 1987 and 1989 and she specifically denied 
suffering from back pain during these examinations.  Furthermore, 
the first evidence of low back pain is from October 2002, many 
years after her discharge from active service.  Moreover, the 
November 2009 VA examiner opined that the likely onset of the 
Veteran's lumbar spine disability was the April 2001 motor 
vehicle accident, since an X-ray taken during military service 
revealed a normal lumbar spine.  As such, the preponderance of 
the objective evidence of record is against the Veteran's claim 
of entitlement to service connection for a lumbar spine 
disability.  

The Board recognizes that the Veteran has testified to having 
chronic low back pain since her military service, and that she is 
competent to offer such testimony.  See Jandreau v. Nicholson, 
supra.  However, the Board does not find this testimony to be 
credible.  The Veteran herself specifically denied suffering from 
low back pain during the years following her separation from 
active duty.  The Board finds that the statements made during the 
examinations following separation from service are more reliable 
than the Veteran's recollections offered more than a decade 
later.  The Veteran also testified to injuring her back in a 
motor vehicle accident in April 1983.  However, the Board does 
not find this statement to be reliable since results of the X-
rays taken in July 1983 revealed a normal lumbar spine.  
Furthermore, while the record contains extensive evidence of 
cervical spine treatment prior to the Veteran's April 2001 motor 
vehicle accident, it contains no reference to lumbar spine pain 
after military service.  Considering all of these factors as a 
whole, the Board does not find the statements of chronicity to be 
credible.  

The Board has also considered the lay statements provided by 
individuals who know the Veteran in conjunction with her claim.  
The authors of these letters suggest that the Veteran told them 
that she injured her back, neck and legs during military service, 
and that she suffered from chronic pain upon her return from 
active duty.  These letters also indicate that the Veteran 
informed them about her in-service automobile accident.  While 
the Board has considered these statements, it does not find them 
sufficiently reliable such as to warrant service connection for a 
bilateral knee disability.  Although the Veteran may have 
discussed her experiences with these individuals, the record 
reflects that she specifically denied having recurrent back pain 
in 1987 and 1989 and that results of the in-service X-rays taken 
after the Veteran's motor vehicle accident revealed that her 
spine was normal.  The Board finds this objective medical 
evidence, along with the denials made by the Veteran, to be more 
probative evidence in this case.  

In light of the above, the Board finds that the Veteran's claim 
of entitlement to service connection for a lumbar spine 
disability must be denied.

D.	All 3 Claimed Disorders

While the Veteran maintains that she has bilateral knee and leg 
disorders, and a lumbar spine disorder, related to her active 
military service, as lay persons, neither she nor her witnesses 
have been shown to be capable of making medical conclusions, 
thus, their statements regarding diagnosis and causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. at 495.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. at 
186; see also Bostain v. West, 11 Vet. App. at 127.  While the 
Veteran is competent to report what comes to her through her 
senses, she does not have medical expertise. See Layno v. Brown, 
6 Vet. App. 465 (1994).  And although the Veteran is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, she is not competent to 
provide evidence as to more complex medical questions, as is the 
case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative evidence of 
record is against the Veteran's claims for service connection for 
bilateral knee and leg disorders, and a lumbar spine disorder, 
and her claims must be denied.



ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral leg disability, claimed as 
shin splints, is denied.  

Service connection for a lumbar spine disability is denied.  


REMAND

Cervical Spine Disability

The Veteran contends that she is entitled to service connection 
for a cervical spine disability with associated radiculopathy.  
Specifically, she contends that she suffered from neck pain and 
shoulder pain after being involved in a motor vehicle accident 
during her military service.  However, additional evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

The Board remanded this claim in September 2009 for additional 
evidentiary development.  In November 2009, the Veteran was 
afforded a VA examination.  Unfortunately, the Board finds that 
the report is inadequate for rating purposes.  Specifically, the 
Veteran reported that while she was in service she development a 
problem with her neck while lifting boxes and people.  The 
Veteran also reported being in an automobile accident in 1983, 
but denied seeking any medical treatment.  The Veteran contended 
that she continued to suffer from neck pain upon discharge from 
service.  The VA examiner diagnosed the Veteran as status-post 
microdiskectomy of the cervical spine with mild degenerative 
changes.  The VA examiner opined that it was not likely that the 
Veteran's current neck condition was related to military service 
but, rather, was due to injuries sustained in a motor vehicle 
accident in April 2001.  An April 2001 record indicates that the 
Veteran had a history of neck and upper back pain with a history 
of a motor vehicle accident on April 19, 2001 when she was hit 
from behind.  Magnetic resonance imaging (MRI) revealed a central 
disc protrusion at the C2-3, C3-4 and T4-5 level in the upper 
thoracic spine region.  The VA examiner based this opinion on the 
lack of evidence of continuity or chronicity of a neck condition 
while on active duty.  

The Board notes that lay evidence cannot be found to lack 
credibility merely because there is a lack of medical evidence 
documenting such continuity.  Buchanan v. Nicholson, 451 F.3d at 
1131.  Furthermore, the record contains a significant amount of 
evidence that was not discussed by the November 2009 VA examiner 
when offering this opinion.  

A review of the pertinent medical record reveals that a March 
2000 treatment record notes that the Veteran injured her neck 
after holding up a floor joist while helping her husband work 
under the house and that she experienced similar problems in the 
past.  An April 2000 MRI revealed a large left-sided nodular 
protrusion of disc material at the C6-7 level and a mild annular 
disc bulge at the C3-4 level.  The November 2009 VA examiner also 
noted in the discussion of the Veteran's history that she 
continued to suffer from neck pain upon discharge from service 
and that she underwent microscopic surgery of the neck as early 
as 1999.  Finally, the record contains a September 2000 Social 
Security examination that notes that the Veteran wore a soft 
cervical collar and had a history of cervical disc disorder.  
However, the 2009 VA examiner neglected to discuss any of this 
evidence, which predates the Veteran's April 2001 motor vehicle 
accident, when opining that the Veteran's neck disability did not 
manifest until the April 2001 motor vehicle accident.  

In addition to the above medical evidence, the Veteran testified 
to injuring her neck in an automobile accident during military 
service and suffering from chronic symptomatology since this 
time.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability of 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
supra.  In the present case, the Veteran has testified to 
injuring her neck in service and suffering from neck pain ever 
since and, unlike the previously discussed issues regarding her 
lumbar spine and knees, her credibility is not called into 
question as she did not specifically deny suffering from these 
symptoms following her separation from active duty.  The Board 
finds the Veteran's statements regarding neck pain credible.  
However, these assertions were not discussed by the November 2009 
examiner when offering the opinion that the Veteran's neck 
disorder was not related to military service.  As such, the 
Veteran should be afforded a new VA examination regarding the 
etiology of her neck disability.  

Bilateral Carpal Tunnel Syndrome

The Veteran also contends that she is entitled to service 
connection for bilateral carpal tunnel syndrome.  The record 
contains an electromyograph (EMG) from May 2000 confirming that 
she had carpal tunnel syndrome.  Specifically, the Veteran 
believes that her carpal tunnel syndrome may be secondary to her 
cervical spine disability.  The record contains evidence that may 
support her contentions.  Specifically, a March 2000 treatment 
record notes that the Veteran was suffering from neck pain with 
radiculopathy into her right hand.  An August 2000 VA treatment 
record notes that the Veteran had cervical disc herniation at the 
C6-7 vertebra with recently diagnosed carpal tunnel syndrome.  
The symptomatology was described as a "double crush" type.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  See 38 C.F.R. § 
3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, the 
Veteran's claim of service connection for carpal tunnel syndrome 
is possibly dependent on the outcome of her cervical spine claim.  
As such, the Board defers ruling on this matter until after the 
mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA orthopedic 
examination by a medical specialist with 
expertise to determine the etiology any 
cervical spine disorder found to be 
present.  The Veteran's claims files and a 
copy of this remand should be provided to 
the examiner at the time of examination 
and the examination report should indicate 
if the records were reviewed.  A complete 
history of claimed disorder should be 
obtained from the Veteran, including all 
post and post service, intercurrent 
cervical spine injury.  The examiner 
should be advised that the Board finds 
credible the Veteran's report of injuring 
her neck in service and suffering from 
neck pain since her discharge.

a.	Does the Veteran currently have a 
diagnosed cervical spine disorder?

b.	If so, is it at least as likely as 
not (50 percent probability or 
greater) that the Veteran's cervical 
spine disability is related her 
active military service, or is such a 
finding unlikely (less than a 50-50 
probability).  

c.	 If and only if, a cervical spine 
disorder is found to be related the 
Veteran's active military service, 
should the examiner then provide an 
opinion as to whether the Veteran has 
carpal tunnel syndrome.

d.	If so, the examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's carpal tunnel syndrome was 
caused by her cervical spine 
disorder.

e.	If the answer to the above question 
is negative, the examiner is 
requested to state whether it is at 
least as likely as not that the 
Veteran's carpal tunnel syndrome was 
aggravated as a result of her 
cervical spine disorder.

f.	A complete rationale should be 
provided for all opinions rendered.  
This discussion should include the 
Veteran's in-service neck complaints, 
her lay testimony regarding chronic 
symptomatology (see April 2005 
hearing transcript and her written 
statements), and a discussion of the 
significant medical evidence of 
record from both before and after the 
April 2001 post service motor vehicle 
accident.  

2.	The AMC should review the medical opinion 
obtained to ensure that the Board's remand 
directives were accomplished.  Return the 
case to the examiner if all questions 
posed by the Board were not answered.

3.	The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
her representative should be provided with 
a SSOC, containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


